DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to application 17/239181 filed on 4/23/21. Claims 1-20 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed.

Information Disclosure Statement
The Information Disclosure Statements received on 11/5/21 and 11/19/21 have been considered.

Specification
        Applicant is reminded of the proper language and format for an abstract of the disclosure.
        The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal 
        The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
        The abstract of the disclosure is objected to because the abstract includes implied phraseologies of “disclosure” and “discloses.”  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al., US 2019/0335204 A1 (hereinafter Lei) in view of Kim, US 2002/0090029 A1 (hereinafter Kim).

	As for claim 1, Lei discloses a method for coding ([0052], e.g., encoding and [0156], e.g., CPU and memory) a video ([0052], e.g., video), comprising: coding ([0062], e.g., second video image encoder) a sampled ([0061], e.g., decimates) video frame sequence ([0052], e.g., video) of a source video by using a preset coding mode ([0062], e.g., hierarchical encoding) to obtain a sample coding overhead ([0062], e.g., 4K 60p GCMs); analyzing frame types of frames to be coded in the source video to obtain a frame type ([0054], e.g., B, I, and P) sequence of the frames to be coded determining a predictive coding overhead ([0013], e.g., target information amounts) of the source video according ([0013], e.g., target information amounts for pictures are calculated based on the encoding complexity measures, [0118], e.g., GCM_60p, [0014], e.g., I, P, and B pictures and quantization parameters of the I, P, and B pictures) to the sample coding overhead ([0062], e.g., 4K 60p GCMs) of the source video and the frame type sequence ([0054], e.g., B, I, and P) of the frames to be coded, and quantization parameters ([0014], e.g., quantization parameters) of coding modes ([0014], e.g., I, P, and B pictures) to be used corresponding to different frame types. 
	Lei does not explicitly disclose determining a coding strategy based on the predictive coding overhead and requirements of transmission bit rate limit information. 
	However, Kim teaches determining a coding strategy ([0022], e.g., target bit rate) based on the predictive coding overhead ([0021], e.g., estimated number of bits as being quantized) and requirements of transmission bit rate limit information ([0021], e.g., maximum number of bits transmitted, [0034], e.g., buffer overflow, and [0036], e.g., considering the system buffer size).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lei and Kim before him/her to modify the encoding device, encoding method, and computer-readable recording medium storing encoding program of Lei with the teaching of system for real time transmission of variable bit rate MPEG video traffic with consistent quality of Kim with a motivation to provide an efficient system and method for real-time transmission of VBR MPEG video traffic with consistent quality be considering allocated bandwidth and sizes of the encoder and decoder buffers as taught by Kim ([0007-08]).

	As for claim 13, the claim recites an electronic device of the method of claim 1, and is similarly analyzed.

	As for claim 14, the claim recites a non-transient computer-readable storage medium storing computer instructions of the method of claim 1, and is similarly analyzed.

Allowable Subject Matter
Claims 2-12 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Saeedi et al., US 2021/0176467 A1, discloses video encode pre-analysis bit budgeting based on context and features. 
        2.    Saeedi et al., US 2020/0177888 A1, discloses block type prediction leveraging block-based pixel activities. 
        3.    Liu et al., US 2016/0366416 A1 discloses a method of coding video data that includes determining motion information for a current block and determining an illumination compensation status for the current block. 

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485